Case 1:21-cv-01024-JPH-MJD Document 12 Filed 08/20/21 Page 1 of 5 PageID #: 53




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

MARTIN J. WALSH, Secretary of Labor,     )
United States Department of Labor,       )
                                         )
                                         )
                      Plaintiff,         )
                                         )
                   v.                    )       No. 1:21-cv-01024-JPH-MJD
                                         )
SURECLEAN CHIMNEY SERVICE, INC., )
d/b/a SURE CLEAN CHIMNEY AND             )
MASONRY and SHANE C.                     )
CONSTRUCTION, and SHANE C.               )
ELLISION, an individual, and successors, )
                                         )
                      Defendants.        )


                 ORDER APPROVING CONSENT JUDGMENT

      The parties have filed a proposed Consent Judgment to resolve this case.

See dkt. 9; dkt. 11. For the reasons discussed below, the proposed Consent

Judgment is APPROVED and ENTERED. Dkt. [9].

                                      I.
                                  Background

      On April 26, 2021, United States filed a complaint alleging that

Sureclean Chimney Service, Inc. and Shane C. Ellision ("Defendants") violated

provisions of sections 11 and 15 of the Fair Labor Standards Act ("FLSA"). Dkt.

1 at 1–3. Specifically, the complaint alleged that, starting in April 2019,

Defendants did not accurately document hours worked by employees or

properly record employee earnings. Id. at 3.




                                        1
Case 1:21-cv-01024-JPH-MJD Document 12 Filed 08/20/21 Page 2 of 5 PageID #: 54




      On May 10, 2021, the parties filed a proposed Consent Judgment, in

which Defendants agreed to a permanent injunction stating:

            Defendants shall not fail to make, keep, and preserve
            records of their employees and of the wages, hours, and
            other conditions and practices of employment
            maintained by them as prescribed by the regulations
            issued, and from time to time amended, pursuant to
            section 11(c) of the [Fair Labor Standards] Act and
            found in 29 C.F.R. Part 516. Defendants shall provide
            to each employee on each pay date with a pay stub
            reflecting specific dates of the pay period, total hours
            worked and paid, including total earnings at the regular
            rate and the overtime rate, gross amounts paid, total
            tips received, if applicable, and any deductions taken by
            Defendants. Each pay stub shall be accompanied by
            the employee's record of daily and weekly hours for the
            corresponding pay period. Defendants shall post in a
            place visible to employees a Federal FLSA poster,
            available                                              at
            http://www.dol.gov/whd/resources/posters.htm,          in
            English and Spanish.

Dkt. 9 at 1–2.

      The proposed Consent Judgment further provides that each party shall

bear its own fees and expenses for the proceedings, and that this Court "shall

retain jurisdiction for purposes of enforcing compliance with the terms . . .

pursuant to Federal Rule of Civil Procedure 54." Id. at 2.

                                      II.
                                    Analysis

      A consent decree is "a court order that embodies the terms agreed upon

by the parties as a compromise to litigation." United States v. Alshabkhoun,

277 F.3d 930, 934 (7th Cir. 2002). A "consent decree proposed by the parties

must (1) 'spring from and serve to resolve a dispute within the court's subject

matter jurisdiction'; (2) 'com[e] within the general scope of the case made by the
                                        2
Case 1:21-cv-01024-JPH-MJD Document 12 Filed 08/20/21 Page 3 of 5 PageID #: 55




pleadings'; and (3) 'further the objectives of the law upon which the complaint

was based.'" Komyatti v. Bayh, 96 F.3d 955, 960 (7th Cir. 1996) (quoting Local

No. 93, Int'l Ass'n of Firefighters v. City of Cleveland, 478 U.S. 501, 525 (1986)).

      The proposed Consent Judgment satisfies each of those factors. First,

the United States' FLSA complaint falls within the Court's subject-matter

jurisdiction. See 29 U.S.C. § 217 (federal question jurisdiction). Second, the

Consent Judgment's remedies—prohibiting future FLSA violations by

Defendants—come within the general scope of the case. See dkt. 1 at 3. Third,

the Consent Judgment will further the FLSA's objectives by facilitating

Defendants' compliance with its provisions through specific required practices.

      Even when those factors are satisfied, however, the proposed Consent

Judgment must be "lawful, fair, reasonable, and adequate." E.E.O.C. v. Hiram

Walker & Sons, Inc., 768 F.2d 884, 889 (7th Cir. 1985). "Among the factors

that a district court should consider when it makes this 'fairness'

determination are: a comparison of the strengths of plaintiff's case versus the

amount of the settlement offer; the likely complexity, length, and expense of the

litigation, the amount of opposition to the settlement among affected parties;

the opinion of competent counsel; and, the stage of the proceedings and the

amount of discovery already undertaken at the time of the settlement."

Gautreaux v. Pierce, 690 F.2d 616, 631 (7th Cir. 1982). "The district court may

not deny approval of a consent decree unless it is unfair, unreasonable, or

inadequate." Hiram Walker & Sons, Inc., 768 F.2d at 889–90.

      For the reasons set forth in the United States' unopposed

                                         3
Case 1:21-cv-01024-JPH-MJD Document 12 Filed 08/20/21 Page 4 of 5 PageID #: 56




memorandum, dkt. 11, the Consent Judgment is lawful, fair, reasonable,

and adequate. It calls for specific actions to facilitate FLSA compliance.

Both parties have been represented by counsel throughout the proceedings.

See dkt. 9 at 3. The parties agree to the Consent Judgment, and the

complaint's allegations, if proven, would establish the strength of the

plaintiff's case. See id. And although the Consent Judgment was filed

early in the litigation, the record gives no indication that greater discovery

would aid in the resolution of this case. The Court therefore approves the

Consent Judgment as lawful, fair, reasonable, and adequate.

                                      III.
                                   Conclusion

      For the reasons discussed above, the proposed Consent Judgment is

APPROVED and ENTERED. Dkt. [9]. Under the terms of the Consent

Judgment, the Court retains jurisdiction over its enforcement. Dkt. 9 at 2.

Judgment consistent with this ruling shall issue separately.

SO ORDERED.

Date: 8/20/2021




                                         4
Case 1:21-cv-01024-JPH-MJD Document 12 Filed 08/20/21 Page 5 of 5 PageID #: 57




Distribution:

Barbara Mariela Villalobos
U.S. DEPARTMENT OF LABOR (Chicago)
villalobos.barbara@dol.gov

SureClean Chimney Service, Inc.
6117 N. Oakland Ave.
Indianapolis, IN 46220

Shane C. Ellison
6117 N. Oakland Ave.
Indianapolis, IN 46220

Thomas L. Landwerlen
244 N. College Ave.
Indianapolis, IN 46202
tlandwerlen@oblawindy.com




                                      5
